DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401).
Regarding claim 1, Striano discloses an endoscopy support apparatus (concerning the limitation “endoscopy support apparatus”, the preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone - see In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), comprising:
a primary elastic wrap 20 (see Figure 1) comprising a band of elastic material (wrap is a “flexible fabric”, wherein a flexible fabric has a degree of elasticity; see col. 2, line 59) sized for placement around a subject’s lower abdomen (see abstract)and configured to apply a selected degree of constant pressure and support through contraction of the band of elastic material across the subject's lower abdomen in order to facilitate passage of an endoscope (depending on how tight the wrap is worn on a subject and size of the subject’s abdomen, it is capable of exerting a degree of pressure across the abdomen that would facilitate passage of an endoscope);
a closing mechanism 26, 56 (see Figures 2-3 and col. 2, line 63) provided at an end of the primary elastic wrap to secure the primary elastic wrap around the subject’s lower abdomen; and
a secondary strap 28 (see Figures 1-3) configured to stretch left to right across a front abdomen portion of the primary elastic wrap on an exterior side and to removably 52) at a non-fixed position (the loop 50 and fabric 52 are capable of moving or pivoting relative to the primary wrap, and therefore the strap is connected to the loop/fabric or latch portion at a non-fixed, or movable, position) to exert additional location specific compression to the subject’s lower abdomen, wherein an additional degree of compression through contraction is adjustable based on a position at which the second, non-fixed end of the elastic secondary strap is coupled to the primary elastic wrap (see col. 3, lines 14-20).
However, Striano does not disclose the secondary strap being elastic (although teaches that it may be flexible in col. 2, lines 65-66), or having a first, terminal end fixed to the primary elastic wrap at a left portion of the primary elastic wrap but rather teaches a middle portion of strap 28 being affixed to the primary wrap via stitching 36, 38 (see Figure 1).
In Figure 5, Striano ‘401 teaches flexible strap 82 having a first, terminal end 88 fixed to a primary wrap 74 at a left portion of the primary elastic wrap (although Figure 5 shows end 88 on what would be a right portion, or a right side portion of a user when worn, if the whole wrap is flipped upside down, the end 88 would be on a left side portion of user when worn).  Furthermore, Striano '401 teaches that the closure system may be elasticized for comfort and convenience (see col. 2, lines 4-5). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the strap of Striano such that the first, terminal end is fixed to the primary elastic wrap at a left portion of the primary elastic wrap, since doing so would be substituting one tensioning strap arrangement, as taught by Striano ‘401, for another, which would have yielded predictable results, namely adjusting the tension of the 
	Regarding claim 4, Striano does not disclose at least one looped handle positioned at an end of the primary elastic wrap and configured to assist in securing the primary elastic wrap around the subject’s lower abdomen.
	Striano ‘401 further teaches at least one looped handle (loop formed by the strap 82) positioned at an end of primary elastic wrap 74 and configured to assist in securing the primary elastic wrap around a subject’s lower abdomen (since it facilitates adjusting the position of tightening strap 82).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the strap of Striano such that there is at least one looped handle positioned at an end of the primary elastic wrap as claimed, since doing so would be substituting one tensioning strap arrangement, as taught by Striano ‘401, for another, which would have yielded predictable results, namely adjusting the tension of the support apparatus.  See MPEP 2143.  
	Regarding claims 6-7, Striano and Striano ‘401 teach wherein the elastic secondary strap comprises: a hook type fastening material (see hook and loop surfaces 40/42 and col. 3, line 20 of Striano) configured to removably couple to the primary elastic wrap at any point along the exterior side of the primary elastic wrap (see hook and loop surfaces 26/56 which may be considered as an outer/exterior side of the primary wrap in Striano; see col. 3, line 12), wherein the hook type fastening material is 40/42, 26/56, as mentioned above).
	Regarding claim 9, Striano discloses the secondary strap comprises two fixed portions coupled to the primary elastic wrap along a vertical line (vertical line formed by stitching 36 or 38; see Figure 1 and col. 2, lines 66-67 of Striano), but does not disclose the second, non-fixed end includes a handle and a fastening mechanism at a midpoint that allows the elastic secondary strap to removably couple to the primary elastic wrap.
In Figure 5, Striano ‘401 teaches flexible strap 82 having end 86 coupled to primary wrap 74 along a vertical line (along its height), and a handle (loop formed by the strap 82) and a fastening mechanism at the midpoint (loop hole formed by the strap) (see col. 4, lines 19-22).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the strap of Striano such that the second, non-fixed end includes a handle and a fastening mechanism at a midpoint that allows the elastic secondary strap to removably couple to the primary elastic wrap, since doing so would be substituting one tensioning strap arrangement, as taught by Striano ‘401, for another, which would have yielded predictable results, namely adjusting the tension of the support apparatus.  See MPEP 2143.  
	Regarding claims 10-15, Striano and Striano ‘401 discloses an insert 16 (see Figure 1 of Striano) positionable between the subject and at least one selected from a group consisting of the primary elastic wrap and the elastic secondary strap,
wherein the insert is configured to provide directed compression on a region of the subject’s lower abdomen (if the wrap 20 were positioned offset from the position 16 was placed over the lower abdomen of a subject, it would be capable of providing directed compression against the subject's lower abdomen), and further comprising: 
a receptacle 14 (see col. 2, lines 45-56 of Striano) formed on (attached to) the primary elastic wrap for receiving the insert, wherein the insert 16 is attached to the primary elastic wrap, and wherein the insert comprises at least one of a tapered shape (the bottom portion tapers into a narrower portion) and a rounded shape (at the bottom portion); and
wherein the insert 16 is sized to be capable of providing compression on the area surrounding the sigmoid colon without engaging anatomical features that impede compression of the sigmoid colon (depending on the positioning of the insert 16);
wherein the primary elastic wrap comprises first elastic portion and a second elastic portions (free ends of belt 20 are made of fabric and are elastic relative to inelastic thermoplastic shell 12; see col. 2, lines 40-59 of Striano) separated by a relatively inelastic portion 12, wherein the inelastic portion is capable of being positioned over a sigmoid region of the subject’s lower abdomen (if the wrap 20 were positioned offset from the position shown in Figure 4 of Striano such that the insert 16 was placed over the sigmoid colon of a subject, it would be capable of providing directed compression against the subject's sigmoid colon), wherein the elastic secondary strap 28 is capable of extending the across the relatively inelastic portion.



.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401), as applied to claim 1 above, and further in view of Reinhardt et al. (U.S. Patent No. 6,503,215).
Regarding claims 2-3, Striano and Striano ‘401 disclose the claimed device, as discussed above, except for the elastic secondary strap comprises a tapered shape that tapers along more than half of a length or along a length of the elastic secondary strap from the first, terminal end to the second, non-fixed end.
Reinhardt et al. teaches a support apparatus having a strap comprising a tapered shape at a length at end 4a or 4b (see Figure 1) that tapers along a first terminal end of the strap to a second end of the strap.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered shape, as taught by Reinhardt et al., to the strap of Striano and Striano ‘401 since substituting one known strap shape for another would have yielded predictable results, namely tightening a wrap around a body.  See MPEP 2143.  



Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401), as applied to claim 1 above, and further in view of Lehman (U.S. Pat. No. 3,920,008).  
Regarding claim 5, Striano and Striano ‘401 disclose the claimed device, as discussed above, except for the apparatus further comprising multiple elastic secondary straps. 
Lehman teaches in Figure 1 a support apparatus having a strap having an elastic primary wrap 14 (see col. 2, line 49) and multiple elastic secondary straps 56, 58 (see col. 4, lines 6-8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Striano and Striano ‘401 with multiple elastic secondary straps, as taught by Lehman, in order to further increase or decrease the forces on a user to accommodate relative minor changes in additional locations on the user’s body (see Lehman, col. 2, lines 6-11). 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401), as applied to claim 6 above, and further in view of Pickett et al. (U.S. Patent No. 7,074,177).
Regarding claim 8, Striano and Striano ‘401 disclose the claimed device, as discussed above, except for a removable covering applied over the hook type fastening material.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a removable covering applied over a hook portion of the closing mechanism, as taught by Pickett, to Striano and Striano ‘401 to use as a protectant before securing the wrap to the body (Id.). 

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401), applied to claim 1 above, and further in view of Smith (U.S. Pub. No. 2014/0142616).
Regarding claims 16-18, Striano and Striano ‘401 disclose the claimed device, as discussed above, except for a visual mark indicator that indicates an amount of force being applied by the endoscopy support apparatus using a visual mark provided on the primary elastic wrap or the elastic secondary strap of the endoscopy support apparatus, wherein the visual mark indicator comprises a strip of material having at least one transparent window, wherein the visual mark can be viewed through the at least one transparent window to determine the amount of force being applied, wherein the visual mark indicator comprises an image or a printed word provided on an elastic portion of the apparatus, wherein a deformation of the image or the printed word is used to determine the amount of force being applied.
Smith teaches a support apparatus having a visual mark indicator 65 (see Figures 4-7; including “stripes” 66, 67; see paragraphs [0070]-[0072]) that indicates the 70 having at least one transparent window 72, wherein the visual mark indicator can be viewed through the at least one transparent window to determine the amount of pressure being applied, wherein the visual mark indicator comprises an image or a printed word provided on an elastic portion of the apparatus, wherein a deformation of the image or printed word is used to determine an amount of pressure being applied (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a visual mark indicator as claimed, as taught by Smith, to Striano and Striano ‘401 in order to indicate to the user if the strap is applying an appropriate amount of pressure to the body (see Smith; Id.).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striano (U.S. Patent No. 5,489,260) in view of Striano ‘401 (U.S. Patent No. 5,310,401), as applied to claim 1 above, and further in view of Rindfleish (U.S. Patent No. 6,672,311).
Regarding claim 20, Striano and Striano ‘401 disclose the claimed device, as discussed above, except for a receptacle for receiving a heating pad.
	Rindfleish teaches a support apparatus having a receptacle (“pockets”; see col. 3, lines 15-18) formed on a primary wrap 11 for receiving an insert 12, 13 (see Figure 3) but is capable of receiving a heating pad ("for receiving a heating pad" constitutes 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a receptacle for receiving a heating pad, as taught by Rindfleish, to Striano and Striano ‘401 in order to securely enclose the insert or a heating pad against the wrap (see Rindfleish; col. 3, lines 60-63).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,441,222.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 10, and 14 are encompassed within the patent claims (the limitations of claim 1 can be found in claims 1-2 of the patent, the limitations of claim 3 can be found in claim 5 of the patent, the limitations of claim 10 can be found in claim 3 of the patent, and the limitations of claim 14 can be found in claim 4 of the patent).  .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Reinhardt et al. (U.S. Patent No. 6,503,215).
Regarding claim 2, the patent claims disclose the claimed device, as discussed above, except for the elastic secondary strap comprises a tapered shape that tapers along more than half of a length of the elastic secondary strap from the first, terminal end to the second, non-fixed end.
Reinhardt et al. teaches a support apparatus having a strap comprising a tapered shape at a length at end 4a or 4b (see Figure 1) that tapers along a first terminal end of the strap to a second end of the strap.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered shape, as taught by Reinhardt et al., to the strap of the patent since substituting one known strap shape for another would have yielded predictable results, namely tightening a wrap around a body.  See MPEP 2143.  
Therefore, the application claim is not distinct from the patent claims.

Claims 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Striano ‘401 (U.S. Patent No. 5,310,401).
Regarding claim 4, the patent claims disclose the claimed device, as discussed above, except for at least one looped handle positioned at an end of the primary elastic 
	Striano ‘401 further teaches at least one looped handle (loop formed by the strap 82) positioned at an end of primary elastic wrap 74 and configured to assist in securing the primary elastic wrap around a subject’s lower abdomen (since it facilitates adjusting the position of tightening strap 82).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims such that there is at least one looped handle positioned at an end of the primary elastic wrap as claimed, since doing so would be substituting one tensioning strap arrangement, as taught by Striano ‘401, for another, which would have yielded predictable results, namely adjusting the tension of the support apparatus.  See MPEP 2143.  
	Regarding claim 9, the patent claims disclose the claimed device, as discussed above, except for the elastic secondary strap comprises two fixed portions coupled to the primary elastic wrap along a vertical line, and wherein the second, non-fixed end includes a handle and a fastening mechanism at a midpoint that allows the elastic secondary strap to removably coupled to the primary elastic wrap.
In Figure 5, Striano ‘401 teaches flexible strap 82 having end 86 coupled to primary wrap 74 along a vertical line (along its height) at two fixed portions, and a handle (loop formed by the strap 82) and a fastening mechanism at the midpoint (loop hole formed by the strap) (see col. 4, lines 19-22).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the strap of Striano such that the elastic secondary strap comprises two fixed portions coupled to the primary elastic wrap along a vertical line and the second, non-fixed end includes a handle and a 
Therefore, the application claims are not distinct from the patent claims.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Lehman (U.S. Pat. No. 3,920,008).  
Regarding claim 5, the patent claims disclose the claimed device, as discussed above, except for the apparatus further comprising multiple elastic secondary straps. 
Lehman teaches in Figure 1 a support apparatus having a strap having an elastic primary wrap 14 (see col. 2, line 49) and multiple elastic secondary straps 56, 58 (see col. 4, lines 6-8).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims with multiple elastic secondary straps, as taught by Lehman, in order to further increase or decrease the forces on a user to accommodate relative minor changes in additional locations on the user’s body (see Lehman, col. 2, lines 6-11).  
Therefore, the application claim is not distinct from the patent claims.

Claims 6-7, 11-13, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Striano (U.S. Patent No. 5,489,260)
Regarding claims 6-7, the patent claims disclose the claimed device, as discussed above, except for a hook type fastening material configured to removably couple to the primary elastic wrap at any point along the exterior side of the primary elastic wrap, wherein the hook type fastening material is configured to removably coupled to the primary elastic wrap using a hook and pile type attachment.
Striano teaches an elastic secondary strap comprises: a hook type fastening material (see hook and loop surfaces 40/42 and col. 3, line 20 of Striano) configured to removably couple to primary elastic wrap 20 at any point along the exterior side of the primary elastic wrap (see hook and loop surfaces 26/56 which may be considered as an outer/exterior side of the primary wrap in Striano; see col. 3, line 12), wherein the hook type fastening material is configured to removably couple to the primary elastic wrap using a hook and pile type attachment (see hook and loop surfaces 40/42, 26/56, as mentioned above).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims with hook type fastening material as claimed, as taught by Striano, in order to removably attach the strap to the primary wrap with a well-known fastening material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use
Regarding claims 11-13 and 15, the patent claims disclose the claimed device, as discussed above, except for a receptacle formed on the primary elastic wrap for 
Striano teaches an insert 16 and a receptacle 14 (see col. 2, lines 45-56 of Striano) formed on (attached to) the primary elastic wrap for receiving the insert, wherein the insert is attached to the primary elastic wrap, and wherein the insert comprises at least one of a tapered shape (the bottom portion tapers into a narrower portion) and a rounded shape (at the bottom portion); wherein the primary elastic wrap comprises first elastic portion and a second elastic portions (free ends of belt 20 are made of fabric and are elastic relative to inelastic thermoplastic shell 12; see col. 2, lines 40-59 of Striano) separated by a relatively inelastic portion 12, wherein the inelastic portion is capable of being positioned over a sigmoid region of the subject’s lower abdomen (if the wrap 20 were positioned offset from the position shown in Figure 4 of Striano such that the insert 16 was placed over the sigmoid colon of a subject, it would be capable of providing directed compression against the subject's sigmoid colon), wherein the elastic secondary strap 28 is capable of extending the across the relatively inelastic portion. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims with an insert receptacle, tapered and rounded shape, and elastic and inelastic portions as claimed, in order to facilitate 
Regarding claim 19, the patent claims disclose the claimed device, as discussed above, except for the apparatus being configured to visually indicate prior use.
Striano teaches wrap made of a fabric material (see col. 2, line 59) that may be worn or stained or deformed to indicate previous use.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claims such that the apparatus is configured to visually indicate prior use, as taught by Striano, in order to alert a user to the condition of the device if functional and suitable for use.
Therefore, the application claims are not distinct from the patent claims.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Striano (U.S. Patent No. 5,489,260), as applied to claim 6 above, and further in view of Pickett et al. (U.S. Patent No. 7,074,177).
Regarding claim 8, the patent claims and Striano disclose the claimed device, as discussed above, except for a removable covering applied over the hook type fastening material.
Pickett teaches a support apparatus having a removable covering (“wax paper-type protector"; see col. 14, lines 5-11) applied over a hook type fastening material.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a removable covering applied over a hook portion of the closing mechanism, as Id.).
Therefore, the application claim is not distinct from the patent claims.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Smith (U.S. Pub. No. 2014/0142616).
Regarding claims 16-18, the patent claims disclose the claimed device, as discussed above, except for a visual mark indicator that indicates an amount of force being applied by the endoscopy support apparatus using a visual mark provided on the primary elastic wrap or the elastic secondary strap of the endoscopy support apparatus, wherein the visual mark indicator comprises a strip of material having at least one transparent window, wherein the visual mark can be viewed through the at least one transparent window to determine the amount of force being applied, wherein the visual mark indicator comprises an image or a printed word provided on an elastic portion of the apparatus, wherein a deformation of the image or the printed word is used to determine the amount of force being applied.
Smith teaches a support apparatus having a visual mark indicator 65 (see Figures 4-7; including “stripes” 66, 67; see paragraphs [0070]-[0072]) that indicates the amount of force being applied by the support apparatus using a visual mark provided on the primary wrap, wherein the visual mark indicator comprises a strip of material 70 having at least one transparent window 72, wherein the visual mark indicator can be viewed through the at least one transparent window to determine the amount of Id.).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a visual mark indicator as claimed, as taught by Smith, to the patent claims in order to indicate to the user if the strap is applying an appropriate amount of pressure to the body (see Smith; Id.).
Therefore, the application claims are not distinct from the patent claims.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,441,222 in view of Rindfleish (U.S. Patent No. 6,672,311).
Regarding claim 20, the patent claims disclose the claimed device, as discussed above, except for a receptacle for receiving a heating pad.
	Rindfleish teaches a support apparatus having a receptacle (“pockets”; see col. 3, lines 15-18) formed on a primary wrap 11 for receiving an insert 12, 13 (see Figure 3) but is capable of receiving a heating pad ("for receiving a heating pad" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a receptacle for receiving a heating pad, as taught by Rindfleish, to the patent claims in order to securely enclose the insert or a heating pad against the wrap (see Rindfleish; col. 3, lines 60-63).  
Therefore, the application claim is not distinct from the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771